5:21-cv-00868-MGL   Date Filed 03/25/21   Entry Number 1-1   Page 1 of 21




                    EXHIBIT 1
    5:21-cv-00868-MGL        Date Filed 03/25/21     Entry Number 1-1      Page 2 of 21




                                                                                                 ELECTRONICALLY FILED - 2020 Oct 23 12:38 PM - ORANGEBURG - COMMON PLEAS - CASE#2020CP3801202
STATE OF SOUTH CAROLINA                    )       IN THE COURT OF COMMON PLEAS
                                           )       IN THE FIRST JUDICIAL CIRCUIT
COUNTY OF ORANGEBURG                       )       CASE NO. 2020-CP-38-_________


Charles Marsh and Deborah Marsh,      )
                                      )
                      Plaintiffs,     )
                                      )            SUMMONS
vs.                                   )            (Negligence – Automobile Accident)
                                      )
James Johnstone and PV Holdings, LLC, )            JURY TRIAL DEMANDED
d/b/a Budget Rentals,                 )
                                      )
                      Defendants.     )
____________________________________)


TO THE DEFENDANTS ABOVE NAMED:


              YOU ARE HEREBY SUMMONED and required to answer the Complaint

herein, a copy of which is herewith served upon you, and to serve a copy of your answer to

this Complaint upon the subscriber, at the address shown below, within thirty (30) days after

service hereof, exclusive of the day of such service, and if you fail to answer the Complaint,

judgment by default will be rendered against you for the relief demanded in the Complaint.



                                                   MCGOWAN HOOD & FELDER, LLC



                                                   S/Daniel W. Luginbill
                                                   Daniel W. Luginbill    SC Bar No. 68525
                                                   Julia M. Flumian        SC Bar No. 77617
                                                   757 Johnnie Dodds Blvd, Suite 101
                                                   Mt. Pleasant, SC 29003
                                                   Phone: 843-268-0251
                                                   Email: dluginbill@mcgowanhood.com
                                                          jflumian@mcgowanhood.com



                                               1
    5:21-cv-00868-MGL          Date Filed 03/25/21     Entry Number 1-1        Page 3 of 21




                                                                                              ELECTRONICALLY FILED - 2020 Oct 23 12:38 PM - ORANGEBURG - COMMON PLEAS - CASE#2020CP3801202
                                                     Dean Law Firm, LLC
                                                     Clyde C. Dean, Jr.
                                                     P.O. Box 1405
                                                     Orangeburg, SC 29116-1405
                                                     Phone: 803-534-5091
                                                     Email: cdean5091@yahoo.com

                                                     Attorneys for the Plaintiff

October 23, 2020
Mt. Pleasant, South Carolina




                                              2
     5:21-cv-00868-MGL         Date Filed 03/25/21        Entry Number 1-1      Page 4 of 21




                                                                                                       ELECTRONICALLY FILED - 2020 Oct 23 12:38 PM - ORANGEBURG - COMMON PLEAS - CASE#2020CP3801202
STATE OF SOUTH CAROLINA                         )       IN THE COURT OF COMMON PLEAS
                                                )       FIRST JUDICIAL CIRCUIT
COUNTY OF ORANGEBURG                            )       CASE NO. 2020-CP-38-_________


Charles Marsh and Deborah Marsh,      )
                                      )
                      Plaintiffs,     )
                                      )                 COMPLAINT
vs.                                   )                 (Negligence – Automobile Accident)
                                      )
James Johnstone and PV Holdings, LLC, )                 JURY TRIAL DEMANDED
d/b/a Budget Rentals,                 )
                                      )
                      Defendants.     )
____________________________________)


TO THE DEFENDANTS ABOVE NAMED:


               The Plaintiffs, complaining of the Defendants, will show unto the Court as follows:

       1.      Plaintiffs are citizens and residents of the County of Orangeburg, State of South

Carolina.

       2.      Defendant James Johnstone, (hereinafter, Johnstone) upon information and belief,

is a citizen and resident of Ontario, Canada.

       3.      Defendant PV Holdings, LLC, d/b/a Budget Rentals (hereinafter, Budget), is a

corporation that maintains offices and transacts business in a state other than South Carolina.

       4.      At all times mentioned herein: Cleveland Street, S.C. Secondary Road 105, is a

road that runs generally in a easterly/westerly direction located in the County of Orangeburg, State

of South Carolina; Tee Vee Road, S.C. Secondary 199                is a roadway that runs in a

northerly/southerly direction located in the same County and State; and “intersection” is the

intersection of Cleveland Street and Tee Vee Road.




                                                    1
     5:21-cv-00868-MGL         Date Filed 03/25/21       Entry Number 1-1        Page 5 of 21




                                                                                                      ELECTRONICALLY FILED - 2020 Oct 23 12:38 PM - ORANGEBURG - COMMON PLEAS - CASE#2020CP3801202
       5.      On October 15, 2018, Plaintiffs were traveling north on Tee Vee Road. At all times

hereto, Plaintiff Charles Marsh was driving in a lawful manner and was obeying all traffic laws.

       6.      Defendant Johnstone was traveling east on Cleveland Street, at the intersection of

Tee Vee Road when he failed to stop at a clearly posted and visible stop sign restricting traffic

from Cleveland Street onto Tee Vee Road.

       7.      As a result of Defendant Johnstone’s failure to yield, the vehicles collided, and

Plaintiff’s vehicle was caused to leave the roadway and hit a pole before overturning.

       8.      As a result of the aforesaid, Plaintiffs suffered severe bodily injuries, were given

emergency medical treatment, received additional medical care and treatment during their

recovery, and will likely need additional medical care in the future.

                            FOR A FIRST CAUSE OF ACTION
         (Negligence, Gross Negligence, Negligence Per Se as to Defendant Johnstone)

       9.      Plaintiff reincorporates all paragraphs above as if fully stated herein.

       10.     Defendant Johnstone was negligent, grossly negligent, negligent per se, careless,

willful, wanton in one or more of the following particulars, to wit:

               a.      In traveling at unsafe rates of speed;

               b.      In failing to maintain a proper lookout;

               c.      In failing to maintain proper control of the vehicle;

               d.      In operating the vehicle in an unlawful and reckless manner;

               e.      In operating the vehicle on the highway without due regard for the rights of
                       others, especially the Plaintiff;

               f.      In failing to yield the right of way;

               g.      In choosing to be distracted while driving;




                                                  2
      5:21-cv-00868-MGL         Date Filed 03/25/21        Entry Number 1-1         Page 6 of 21




                                                                                                            ELECTRONICALLY FILED - 2020 Oct 23 12:38 PM - ORANGEBURG - COMMON PLEAS - CASE#2020CP3801202
                h.      In violating the traffic laws of South Carolina by failing to come to a stop
                        at a clearly posted intersection;

                i.      In failing to exercise due care under the circumstances then and there
                        prevailing to avoid injury and damage to others, especially the Plaintiff
                        herein; and,

                j.      In such other particulars as may be shown at trial.


All of the above in violation of the common and statutory laws of the state of South Carolina and

the rules and regulations promulgated by the South Carolina Department of Transportation.

        11.     As a direct and proximate result of the aforesaid negligence, carelessness,

recklessness, willfulness, and wantonness of Defendant Johnstone, as set forth above, Plaintiffs

sustained injuries including, pain and suffering, past, present and future; medical expenses, past,

present, and future; shock, embarrassment, and mental distress, past, present, and future;

substantial property damage; all to the Plaintiffs’ actual and punitive damages in an amount to be

determined by the triers of fact.

                             FOR A SECOND CAUSE OF ACTION
                          (Negligent Entrustment as to Defendant Budget)

        12.     Plaintiff reincorporates all paragraphs above as if fully stated herein.

13.     Budget provided for compensation a 2018 Nissan sedan to Defendant Johnstone to use

without restriction on the highways of Orangeburg County.

        14.     Budget, upon information and belief, failed to inquire into the driving history,

medical history, or regional familiarity of Defendant Johnstone prior to providing a vehicle for his

use on the highways of Orangeburg County.

        15.     Budget, upon information and belief, owes a duty to the public in general, and these

Plaintiffs in particular, to ensure its vehicles are not provide to drivers who lack the necessary skill,




                                                   3
     5:21-cv-00868-MGL           Date Filed 03/25/21     Entry Number 1-1       Page 7 of 21




                                                                                                  ELECTRONICALLY FILED - 2020 Oct 23 12:38 PM - ORANGEBURG - COMMON PLEAS - CASE#2020CP3801202
training, experience, physical condition or mental conditions to operate said vehicle in a safe

manner in accordance with the laws of the state of South Carolina.

       16.     Budget was negligent, grossly negligent, reckless, willful and wanton in the

following particulars, to wit;

               a.      In failing to investigate the driving history of Defendant Johnstone;

               b.      In failing to investigate the physical health of Defendant Johnstone;

               c.      In failing to investigate the mental health of Defendant Johnstone;

               d.      In failing to ensure that Defendant Johnston was aware of and capable of

                       complying with, the statutes and regulations concerning the operation of

                       motor vehicles on the roadways in the state of South Carolina; and,

e.     In such other and further ways as may be determined during the prosecution of this case.


WHEREFORE, the Plaintiff prays for a judgment against these Defendants for actual and punitive

damages in an amount to be determined by the triers of fact.



                                                       MCGOWAN HOOD & FELDER, LLC



                                                       S/Daniel W. Luginbill
                                                       Daniel W. Luginbill    SC Bar No. 68525
                                                       Julia M. Flumian        SC Bar No. 77617
                                                       757 Johnnie Dodds Blvd, Suite 101
                                                       Mt. Pleasant, SC 29003
                                                       Phone: 843-268-0251
                                                       Email: dluginbill@mcgowanhood.com
                                                              jflumian@mcgowanhood.com

                                                       Dean Law Firm, LLC
                                                       Clyde C. Dean, Jr.
                                                       P.O. Box 1405
                                                       Orangeburg, SC 29116-1405

                                                 4
    5:21-cv-00868-MGL          Date Filed 03/25/21     Entry Number 1-1        Page 8 of 21




                                                                                              ELECTRONICALLY FILED - 2020 Oct 23 12:38 PM - ORANGEBURG - COMMON PLEAS - CASE#2020CP3801202
                                                     Phone: 803-534-5091
                                                     Email: cdean5091@yahoo.com

                                                     Attorneys for the Plaintiff

October 23, 2020
Mt. Pleasant, South Carolina




                                              5
        5:21-cv-00868-MGL           Date Filed 03/25/21      Entry Number 1-1        Page 9 of 21




                                                                                                            ELECTRONICALLY FILED - 2020 Dec 08 11:50 AM - ORANGEBURG - COMMON PLEAS - CASE#2020CP3801202
STATE OF SOUTH CAROLINA                           )       IN THE COURT OF COMMON PLEAS
                                                  )       FOURTEENTH JUDICIAL CIRCUIT
COUNTY OF ORANGEBURG                              )       CASE NO. 2018-CP-38-01202


Charles Marsh and Deborah Marsh,                  )
                                                  )
                          Plaintiffs,             )
                                                                          PROOF OF SERVICE
                                                  )
VS.                                               )
                                                  )
James Johnstone and PV Holdings, LLC,             )
d/b/a Budget Rentals,                             )
                                                  )
                          Defendants.             )




      PERSONALLY APPEARED before me, Caroline L. Lankford-Beasley, who being duly sworn,
      states that she is the paralegal to Julia M. Flumian, Esquire, Attorney at Law; that on the 2nd day
      of December, 2020, at Mt. Pleasant, South Carolina, via United Parcel Service, she sent a
      filed copy of the Summons and Complaint, on behalf of the Plaintiffs in the within action,
      addressed to the Defendant PV Holdings, LLC at 300 Center Point Dr., Virginia Beach, VA
      23462, in accordance with Rule 4(d)(9) of the South Carolina Rules of Civil Procedure, and
      received in response thereto the' attached Delivery Notification.




      SWORN to before me this
      g th day of December, 2020.
                  5:21-cv-00868-MGL       Date Filed 03/25/21          Entry Number 1-1     Page 10 of 21




                                                                                                                        ELECTRONICALLY FILED - 2020 Dec 08 11:50 AM - ORANGEBURG - COMMON PLEAS - CASE#2020CP3801202
12/7/2020                                                 Tracking | UPS - United States




     Proof of Delivery
     Dear Customer,
     This notice serves as proof of delivery for the shipment listed below.

     Tracking Number
     1ZFE58221298939868

     Weight
     0.10 LBS

     Service
     UPS 3 Day Select®

     Shipped / Billed On
     12/02/2020

     Delivered On
     12/04/2020 11:10 A.M.

     Delivered To
     VIRGINIA BEACH, VA, US

     Received By
     JAMES

     Left At
     Dock

     Thank you for giving us this opportunity to serve you. Details are only available for shipments delivered within
     the last 120 days. Please print for your records if you require this information after 120 days.
     Sincerely,
     UPS
     Tracking results provided by UPS: 12/07/2020 9:26 A.M. EST




                                                                                                                           1/1
    5:21-cv-00868-MGL         Date Filed 03/25/21      Entry Number 1-1       Page 11 of 21




                                                                                                     ELECTRONICALLY FILED - 2021 Feb 22 4:27 PM - ORANGEBURG - COMMON PLEAS - CASE#2020CP3801202
STATE OF SOUTH CAROLINA                      )       IN THE COURT OF COMMON PLEAS
                                             )       FOURTEENTH JUDICIAL CIRCUIT
COUNTY OF ORANGEBURG                         )       CASE NO. 2020-CP-38-1202


Charles Marsh and Deborah Marsh,      )
                                      )              NOTICE OF MOTION AND
                      Plaintiffs,     )              MOTION TO EXTEND TIME
                                      )              FOR SERVICE OF PROCESS
vs.                                   )
                                      )
James Johnstone and PV Holdings, LLC, )
d/b/a Budget Rentals,                 )
                                      )
                      Defendants.     )
____________________________________)


       YOU WILL PLEASE TAKE NOTICE, that Plaintiffs, by and through their undersigned

counsel of record, will move before this Honorable Court, pursuant to Rule 6(b) SCRCP, ten (10)

days after the date set forth below or as soon as counsel may be heard for an extension of time to

effect service on Defendant James Johnstone for good cause, as set forth more fully below:

   1. This action was filed on October 23, 2020.

   2. Plaintiffs filed their Proof of Service as to Defendant PV Holdings on December 8, 2020.

   3. Upon information and belief, and after reasonable investigation, Defendant James

       Johnstone is a citizen and resident of Dublin, Ireland.

   4. Upon information and belief, Ireland is a signatory nation to the Hague Convention on the

       Service Abroad of Judical and Extrajudicial Documents in Civil or Commercial Matters

       (Hereinafter, The Hague Convention).

   5. Plaintiffs initiated process for Defendant Johnstone through an international service

       provider in November of 2020.




                                                 1
    5:21-cv-00868-MGL          Date Filed 03/25/21     Entry Number 1-1        Page 12 of 21




                                                                                                ELECTRONICALLY FILED - 2021 Feb 22 4:27 PM - ORANGEBURG - COMMON PLEAS - CASE#2020CP3801202
   6. Upon information and belief, service through The Hague is currently taking upwards of 4

       months due to the ongoing effects of Covid-19 worldwide.

   7. Plaintiffs anticipate service of the Summons and Complaint on Defendant Johnstone may

       be delayed beyond the 120-day limit set forth in SCRCP Rule 3(a)(2) due to the ongoing

       effects of Covid-19 around the world.

   8. Plaintiffs assert an extension of time allowing for an additional 120 days to complete

       service would not result in undue prejudice to any party.



                                                     MCGOWAN HOOD & FELDER, LLC



                                                     S/Daniel W. Luginbill
                                                     Daniel W. Luginbill    SC Bar No. 68525
                                                     Julia M. Flumian       SC Bar No. 77617
                                                     10 Shem Dr., Suite 300
                                                     Mt. Pleasant, SC 29464
                                                     Email: dluginbill@mcgowanhood.com
                                                            jflumian@mcgowanhood.com

                                                     Dean Law Firm, LLC
                                                     Clyde C. Dean, Jr.
                                                     P.O. Box 1405
                                                     Orangeburg, SC 29116
                                                     Email: cdean5091@yahoo.com

                                                     Attorneys for the Plaintiff
February 22, 2021
Mt. Pleasant, South Carolina




                                                2
    5:21-cv-00868-MGL          Date Filed 03/25/21      Entry Number 1-1     Page 13 of 21




                                                                                                    ELECTRONICALLY FILED - 2021 Feb 25 9:00 AM - ORANGEBURG - COMMON PLEAS - CASE#2020CP3801202
STATE OF SOUTH CAROLINA                       )       IN THE COURT OF COMMON PLEAS
                                              )       FOURTEENTH JUDICIAL CIRCUIT
COUNTY OF ORANGEBURG                          )       CASE NO. 2020-CP-38-1202


Charles Marsh and Deborah Marsh,      )
                                      )                            ORDER
                      Plaintiffs,     )
                                      )
vs.                                   )
                                      )
James Johnstone and PV Holdings, LLC, )
d/b/a Budget Rentals,                 )
                                      )
                      Defendants.     )
____________________________________)

       This matter is before me on Motion of the Plaintiffs, pursuant to Rule 6(b), SCRCP seeking

an enlargement of time to effect service on the Defendant, James Johnson. After reviewing the

file and the Plaintiff’s Motion, I make the find as follows:

   1. This action was filed on October 23, 2020.
   2. Plaintiffs filed their Proof of Service as to Defendant PV Holdings on December 8, 2020.

   3. Defendant James Johnstone is most likely a citizen and resident of Dublin, Ireland.

   4. Ireland is a signatory nation to the Hague Convention on the Service Abroad of Judical and

       Extrajudicial Documents in Civil or Commercial Matters (Hereinafter, The Hague

       Convention).

   5. Plaintiffs initiated process for Defendant Johnstone through an international service

       provider in November of 2020.

   6. The court finds the Plaintiff’s averment that The Hague Convention is currently taking

       upwards of 4 months due to the ongoing effects of Covid-19 worldwide to be reasonable

       and credible.




                                                  1
   5:21-cv-00868-MGL         Date Filed 03/25/21     Entry Number 1-1      Page 14 of 21




                                                                                                  ELECTRONICALLY FILED - 2021 Feb 25 9:00 AM - ORANGEBURG - COMMON PLEAS - CASE#2020CP3801202
   7. The Court finds that an extension of time allowing for an additional 120 days to complete

      service would not result in undue prejudice to any party.

   WHEREFORE, Plaintiff’s Motion to Enlarge the Time for Service pursuant to Rule (6)b,

   SCRCP, for an additional 120 days is GRANTED.


                                                           _________________
                                                           Edgar W. Dickson
                                                           Chief Administrative Judge
                                                           Second Judicial Circuit


February __, 2021
Orangeburg, South Carolina




                                               2
5:21-cv-00868-MGL                 Date Filed 03/25/21         Entry Number 1-1     Page 15 of 21




                                                                                                    ELECTRONICALLY FILED - 2021 Feb 25 9:00 AM - ORANGEBURG - COMMON PLEAS - CASE#2020CP3801202
                                         Orangeburg Common Pleas


Case Caption:              Charles Marsh , plaintiff, et al VS James Johnstone , defendant, et al

Case Number:               2020CP3801202

Type:                      Order/Other



                                                       So Ordered

                                                       s/ Edgar W. Dickson #2153



Electronically signed on 2021-02-23 14:22:29   page 3 of 3
    5:21-cv-00868-MGL         Date Filed 03/25/21      Entry Number 1-1        Page 16 of 21




                                                                                                       ELECTRONICALLY FILED - 2021 Mar 10 1:32 PM - ORANGEBURG - COMMON PLEAS - CASE#2020CP3801202
STATE OF SOUTH CAROLINA               )              IN THE COURT OF COMMON PLEAS
                                      )              FOURTEENTH JUDICIAL CIRCUIT
COUNTY OF ORANGEBURG                  )              CASE NO. 2020-CP-38-01202
                                      )
Charles Marsh and Deborah Marsh,      )
                                      )                REQUEST FOR ENTRY OF DEFAULT
                      Plaintiffs,     )                         JUDGEMENT
                                      )
vs.                                   )
                                      )
James Johnstone and PV Holdings, LLC, )
d/b/a Budget Rentals,                 )
                                      )
                      Defendants.     )
____________________________________)


       NOW COMES Plaintiffs Charles Marsh and Deborah Marsh (“Plaintiffs”), by and through

their undersigned counsel, and respectfully request an entry of default judgment pursuant to Rule

55(a), SCRCP, against Defendant PV Holdings, LLC, d/b/a Budget Rentals (“Defendant”) in the

above action.

       1. Plaintiffs filed their Complaint on October 23, 2020.

       2. As detailed in the attached Proof of Service, Defendant received service of the

           Summons and Complaint on December 2, 2020 (see United Parcel Service Proof of

           Delivery attached to Proof of Service).

       3. Because a Defendant must answer or otherwise plead within 30 days of being served,

           the deadline for the Defendant to answer was January 1, 2021.

       4. Defendant has failed to timely answer.

       5. “When a party against whom judgement for affirmative relief is sought has failed to

           plead or otherwise defend, and that failure is shown by affidavit or otherwise, the clerk

           must enter the party’s default.” Rule 55(a), SCRCP.




                                                 1
    5:21-cv-00868-MGL          Date Filed 03/25/21     Entry Number 1-1        Page 17 of 21




                                                                                                ELECTRONICALLY FILED - 2021 Mar 10 1:32 PM - ORANGEBURG - COMMON PLEAS - CASE#2020CP3801202
       Wherefore, Plaintiffs Charles Marsh and Deborah Marsh request that the Clerk enter the

default of Defendant PV Holdings, LLC d/b/a Budget Rentals.



                                                     MCGOWAN HOOD & FELDER, LLC



                                                     S/Daniel W. Luginbill
                                                     Daniel W. Luginbill    SC Bar No. 68525
                                                     Julia M. Flumian       SC Bar No. 77617
                                                     10 Shem Dr., Suite 300
                                                     Mt. Pleasant, SC 29464
                                                     Email: dluginbill@mcgowanhood.com
                                                            jflumian@mcgowanhood.com

                                                     Dean Law Firm, LLC
                                                     Clyde C. Dean, Jr.
                                                     P.O. Box 1405
                                                     Orangeburg, SC 29116-1405
                                                     Email: cdean5091@yahoo.com

                                                     Attorneys for the Plaintiffs

March 10, 2021
Mt. Pleasant, South Carolina




                                              2
       5:21-cv-00868-MGL            Date Filed 03/25/21      Entry Number 1-1       Page 18 of 21




                                                                                                            ELECTRONICALLY FILED - 2020 Dec 08 11:50 AM - ORANGEBURG - COMMON PLEAS - CASE#2020CP3801202
                                                                                                            ELECTRONICALLY FILED - 2021 Mar 10 1:32 PM - ORANGEBURG - COMMON PLEAS - CASE#2020CP3801202
STATE OF SOUTH CAROLINA                           )       IN THE COURT OF COMMON PLEAS
                                                  )       FOURTEENTH JUDICIAL CIRCUIT
COUNTY OF ORANGEBURG                              )       CASE NO. 2018-CP-38-01202


Charles Marsh and Deborah Marsh,                  )
                                                  )
                          Plaintiffs,             )
                                                                          PROOF OF SERVICE
                                                  )
VS.                                               )
                                                  )
James Johnstone and PV Holdings, LLC,             )
d/b/a Budget Rentals,                             )
                                                  )
                          Defendants.             )




      PERSONALLY APPEARED before me, Caroline L. Lankford-Beasley, who being duly sworn,
      states that she is the paralegal to Julia M. Flumian, Esquire, Attorney at Law; that on the 2nd day
      of December, 2020, at Mt. Pleasant, South Carolina, via United Parcel Service, she sent a
      filed copy of the Summons and Complaint, on behalf of the Plaintiffs in the within action,
      addressed to the Defendant PV Holdings, LLC at 300 Center Point Dr., Virginia Beach, VA
      23462, in accordance with Rule 4(d)(9) of the South Carolina Rules of Civil Procedure, and
      received in response thereto the' attached Delivery Notification.




      SWORN to before me this
      g th day of December, 2020.
                  5:21-cv-00868-MGL       Date Filed 03/25/21          Entry Number 1-1     Page 19 of 21




                                                                                                                        ELECTRONICALLY FILED - 2020 Dec 08 11:50 AM - ORANGEBURG - COMMON PLEAS - CASE#2020CP3801202
12/7/2020                                                 Tracking | UPS - United States




                                                                                                                        ELECTRONICALLY FILED - 2021 Mar 10 1:32 PM - ORANGEBURG - COMMON PLEAS - CASE#2020CP3801202
     Proof of Delivery
     Dear Customer,
     This notice serves as proof of delivery for the shipment listed below.

     Tracking Number
     1ZFE58221298939868

     Weight
     0.10 LBS

     Service
     UPS 3 Day Select®

     Shipped / Billed On
     12/02/2020

     Delivered On
     12/04/2020 11:10 A.M.

     Delivered To
     VIRGINIA BEACH, VA, US

     Received By
     JAMES

     Left At
     Dock

     Thank you for giving us this opportunity to serve you. Details are only available for shipments delivered within
     the last 120 days. Please print for your records if you require this information after 120 days.
     Sincerely,
     UPS
     Tracking results provided by UPS: 12/07/2020 9:26 A.M. EST




                                                                                                                                                                         1/1
                      ELECTRONICALLY FILED - 2021 Mar 10 1:32 PM - ORANGEBURG - COMMON PLEAS - CASE#2020CP3801202
Page 20 of 21
Entry Number 1-1
Date Filed 03/25/21
5:21-cv-00868-MGL
                      ELECTRONICALLY FILED - 2021 Mar 10 1:32 PM - ORANGEBURG - COMMON PLEAS - CASE#2020CP3801202
Page 21 of 21
Entry Number 1-1
Date Filed 03/25/21
5:21-cv-00868-MGL
